         Case 1:20-cv-00927-JB-KRS Document 7 Filed 09/07/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

JEREMIAH ORDONEZ,

               Plaintiff
vs.                                                            No. CV 20-00927 JB/KRS

MENTAL HEALTH TREATMENT CENTER,

        Defendant.

      ORDER GRANTING LEAVE TO PROCEED PURSUANT TO 28 U.S.C. § 1915(b)

        THIS MATTER is before the Court on the Application to Proceed in District Court

Without Prepaying Fees or Costs (Doc. 4) filed by Plaintiff Jeremiah Ordonez. Because the Court

grants the application, the filing fee for this civil rights complaint is $350.00. Based on the

information about Plaintiff’s financial status (Doc. 4 at 3), the Court will waive an initial partial

payment pursuant to § 1915(b)(1). Plaintiff is still required to pay the full amount of the filing fee

pursuant to § 1915(b)(1). Failure to comply with this order may result in dismissal of the complaint

without further notice.

        IT IS THEREFORE ORDERED that the Application to Proceed in District Court

Without Prepaying Fees or Costs (Doc. 4) filed by Plaintiff Jeremiah Ordonez is GRANTED and

the initial payment is WAIVED;

        IT IS FURTHER ORDERED that Plaintiff file monthly financial certificates and make

monthly payments of twenty percent (20%) of the preceding month’s income credited to his

account until the fee is paid or show cause why the payment should be excused; and the Clerk is

directed to provide Plaintiff with two copies of the post-filing financial certificate.



                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE
